20-30541-hcm Doc#14 Filed 06/23/20 Entered 06/23/20 10:34:14 Main Document Pg 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

   In Re:                                          §                  Case No. 20-30541-HCM
   JOSE A. DE SANTIAGO                             §
   JOSEFINA VELEZ DE SANTIAGO                      §
          Debtors                                  §                          Chapter 7

                            OBJECTION TO CLAIM OF EXEMPTIONS

           This pleading requests relief that may be adverse to your interests.

           If no timely response is filed within 21 days from the date of service, the relief
           requested herein may be granted without a hearing being held.

           A timely response is necessary for a hearing to be held.

           Ronald Ingalls, Trustee, files this Objection to Claim of Exemptions and would show the

   Court as follows:

           1.      The Debtors filed this case on April 24, 2020. The Debtors have claimed the

   Texas Property Code exemptions available pursuant to the '41.001(a), §42.002. The Debtors

   listed and claimed as exempt a 2013 Freightliner Cascadia and a 2004 utility Trailer, items A/B

   3.3 and 3.7, respectively.

           2.      The Trustee objects to the claims of exemption. The Property Code allows the

   exemption of tools of the trade. Section 42.002(4) allows for the exemption of “tools, equipment,

   books, and apparatus, including boats and motor vehicles used in a trade or profession.”

           3.      Mr. De Santiago formerly was a truck driver with a commercial drivers license

   (“CDL”). However, he testified at the § 341 meeting that his CDL had been revoked because of

   his failing eyesight. Mrs. De Santiago has never had a CDL.

           4.      The Trustee objects to the claim of exemption because neither debtor can use this

   truck and trailer in a trade or profession.
20-30541-hcm Doc#14 Filed 06/23/20 Entered 06/23/20 10:34:14 Main Document Pg 2 of 2




           5.      The Trustee requests an order denying the claim of exemption and ordering the

   turnover of the truck and trailer to him as the trustee for this estate.

           WHEREFORE PREMISES CONSIDERED, Ronald Ingalls, Trustee, prays that the Court

   disallow the Debtor=s claim of exemption of the 2013 Freightliner Cascadia and a 2004 utility

   Trailer, and for other just relief.




                                                           Respectfully submitted,

                                                          /s/ Ronald Ingalls
                                                          Ronald Ingalls, Trustee
                                                          SBT 10391900
                                                          PO Box 2867
                                                          Fredericksburg, Texas 78624-1927
                                                          Tel: (830) 321-0878
                                                          Fax: (830) 321-0913
                                                          Email: ron@ingallstrustee.com


                                         CERTIFICATE OF SERVICE

          he signature above certifies that a true and correct copy of the foregoing document has
   been served by first class, U.S. mail, postage prepaid via the noticing center with service ordered
   on June 23, 2020, on:
       United States Trustee - EP12                    Jose De Santiago and Josefina De Santiago
       United States Trustee                           5664 Burning Tree Dr.
       615 E Houston Ste 533                           El Paso, TX 79912
       San Antonio, TX 78205-2055

                                                       Edgar J. Borrego
                                                       Tanzy & Borrego
                                                       2610 Montana Avenue
                                                       El Paso, TX 799033712
